Exhibit 10.34 People’s Republic of China Printed by the Ministry of Land Resources of the People’s Republic of China Mining permits (copy) Mining area inflection point coordinates: Permit#: 3707820930004 XY Ownership of mining right: Zhucheng City Ziyang Ceramic Co., Ltd. A: 397842720738260 Address: Zhucheng city, Huang Hua Town Wei Jin Zi Village B: 397842520738152 Mine Name: Wei Jin Zi Clay Quarry C: 397848620738154 Economic Type: private enterprise D: 397848520738264 Minerals to be mined: Mining method:Open-pit mining Production scale: 30000 cubic meter per year Mining depth: 13Meters Mining area: 6700 square meter Validity: 5 years from 2009/03/01 to 2014/02/28 Stamped by Zhucheng City Office of Mineral Resources Management Mining Registration Seal 2009/03/05
